Title: From Benjamin Franklin to Joshua Barney, 5 December 1782
From: Franklin, Benjamin
To: Barney, Joshua


Sir,Passy, Dec. 5. 1782.
I receiv’d your Letter of the 23d. past duly by the Express. I was very glad to see the Minister’s Dispatches, as the Want of them had much delay’d our affairs. I have kept the Express hoping to have sent by him our final Letters. But the Answer of the Court being not yet obtained, & the time when we may expect it being from some present Circumstances very uncertain, I dismiss him, and shall send another when we are ready. In the mean time, it may be agreable, and of some use to you to know, that tho’ Peace between us & England is not concluded, (and will not be till France & England are agreed) yet the Preliminary Articles are Signed, and you will have an English Passport. I acquaint you with this in Friendship, that if you have any little Adventure on your own Account you may save the Insurance: but you will keep it to yourself for the present. Hold your Ship ready, as we know not how soon we may be ready to dismiss you. With great regard, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin

P.S. Let me know what Vessels are at L’Orient bound to America, and when they sail.—
[In Franklin’s hand:] If any Vessel for North America Sails before you, send with her the enclos’d for Mr Livingston & let me know by whom it goes—
Capt. Barney.

